Citation Nr: 1828800	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-39 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder, bipolar disorder, and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder, bipolar disorder, and depression.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

B. Herdliska


INTRODUCTION

The Veteran had active military service from May 1973 to May 1976.

These matters come before the Board of Veterans Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

The Veteran requested a video conference Board hearing which was scheduled for February 2018.  The Veteran failed to report for his scheduled hearing.  His hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  An August 2006 rating decision denied service connection for of adjustment disorder with depressed and anxious mood; the Veteran did not appeal that decision within one year and it became final.

2.  The evidence received since the August 2006 RO decision is not duplicative of evidence previously submitted; relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder; and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's current acquired psychiatric disorder, to include an adjustment disorder, bipolar disorder, and depression was not manifested during the Veteran's active duty service or for many years thereafter, and it is not shown to be related to his service. 





CONCLUSIONS OF LAW

1.  The August 2006 RO decision denying service connection for adjustment disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received, and the Veteran's claim for service connection for an acquired psychiatric disorder to include an adjustment disorder, bipolar disorder, and depression is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for the establishment of service connection for an acquired psychiatric disorder to include an adjustment disorder, bipolar disorder, and depression have not been met.  38 U.S.C. §§ 1101, 1110, 1154, 5102, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a 2006 denial of service connection for an acquired psychiatric disorder, to include an adjustment disorder, bipolar disorder, and depression.  As part of the 2006 claim, the Veteran submitted evidence that a community psychiatrist in 1992 (16 years after separation from service) diagnosed him with major depression and anxiety disorder triggered by stress at his civilian employment.  The claim was denied, in part, because of no evidence of in-service incurrence.  In the Veteran's new claim to reopen the 2006 denial of service connection, the Veteran now offers lay statements of in-service stressors.

New and Material Evidence

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  
38 U.S.C. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the Veteran filed his initial claim for an acquired psychiatric disorder in March 2006.  The RO denied his claim in an August 2006 decision.  The Veteran did not appeal this denial within one year, nor was new and material evidence received within that year, and as such the decision became final.  The Board notes that the record at the time of the RO's initial denial contained the Veteran's STRs, his military personnel file, and a VA Compensation and Pension Examination showing a diagnosis of adjustment disorder with depressed and anxious mood.  The RO found that there was no evidence of treatment or diagnosis of a mental disorder in service and no nexus between the current condition and service.

Since the August 2006 denial, new evidence received includes medical records and the Veteran's Notice of Disagreement (in which the Veteran discusses the onset of his symptoms).  The Veteran submitted lay statements that he experienced discrimination during his period of active service and that this discrimination caused his current psychiatric disorder.

Although lay evidence is presumed credible, it is not presumed competent for means of determining whether it is new and material.  Consequently, the Veteran's non-competent medical opinion as to a relationship between his acquired psychiatric disorder and his military service does not raise a reasonable possibility of substantiating the claim.  However, the Veteran's new lay statements that he experienced discrimination during his period of active service are competent and can be used to support request to reopen a previously denied claim.

In the Veteran's original August 2006 denial, the RO relied upon a VA examination in which the Veteran claimed among other stressors, workplace discrimination at his civilian employer in the early 1990s which eventually led to an episode of hospitalization.  See August 2006 Compensation and Pension Examination Report.  At the time, the Veteran did not mention any in-service events that might have been the cause of his acquired psychiatric disorder.  The Veteran now offers lay statements concerning in-service discrimination.  

This evidence is material as it relates to a previously unestablished fact necessary to substantiate the claim (the existence of an in-service stressor).  Based on a review of this new evidence and in light of the low standard for reopening claims, the Board finds that the new and material evidence criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for an acquired psychiatric disorder is reopened.

As the Veteran has submitted new and material evidence, his claim for service connection for a psychiatric disorder is reopened.  The Board may proceed to consider the Veteran's claim on the merits at this time as the RO adjudicated the claim on the merits in a September 2014 statement of the case which listed the issue as one for service connection as opposed to a claim to reopen based on new and material evidence. Consequently, there is no due process concern in the Board proceeding to the merits of his claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).  
Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, the Veteran claims he developed a chemical imbalance as a result of discrimination during his active military service from May 1973 to May 1976.  The Veteran further contends that this imbalance led to his current acquired psychiatric disorder.

In his initial claim for compensation in March 2006, the Veteran stated that his depression began in 1992.  In a July 2006 VA examination, the Veteran stated that he had problems with depression starting around the early 1990s.  He claimed this depression originated from workplace discrimination and included an episode of hospitalization in 1992.  The examining physician diagnosed the Veteran with adjustment disorder.

The Veteran returned to the VA for mental health treatment in 2012 and gave conflicting accounts about the onset of his depression.  In January 2012, during a behavioral medicine consultation, he repeated the history given to the VA in 2006.  Specifically, the Veteran indicated that he first sought treatment for depression and anxiety in 1992.  See 2012 VA treatment records.  In an April 2012 VA mental health treatment session, the Veteran claimed his depression started in his 20's (the Veteran was 26-29 years of age while in-service from 1973-1976).  In a June 2012 VA treatment session, the treating physician stated that, in her opinion, the Veteran's depression does not appear to be related to his military service.  The Veteran requested a second opinion and in August 2012, a different physician also opined that the Veteran's depression was not connected to his military service.  In August 2012, the Veteran claimed for the first time that his depression started due to in-service discrimination.  The Veteran also stated in August 2012 that his goal is to become service connected for his depression.

The Veteran's conflicting statements regarding the history of his depression culminated in his October 2013 Notice of Disagreement (NOD) where he describes in detail numerous instances of discrimination he experienced in-service and his belief that this discrimination created a chemical imbalance.  This chemical imbalance, in his contention, is the root cause of his current mental health disorder.  The Veteran also claims in his NOD that his lack of in-service treatment records for his chemical imbalance is due to the fact he only noticed his symptoms six months after his service concluded in 1976.  See October 2013 NOD.

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  Although lay persons are competent to provide opinions on some medical issues, the etiology of an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Board notes that the Veteran is competent to report an in-service event such as discrimination or symptoms of a mental health disorder such as depression that may stem from such an event.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board must still determine whether these statements are credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (the Board as a fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself).  For the reasons set forth above, including inconsistencies surrounding the onset of the Veteran's symptoms, the Board finds that the Veteran's claim that an in-service event led to the onset of a mental health disorder are not credible.  For these reasons, also, the Veteran's statements do not, on their own, warrant a determination that further development of the medical evidence is required.  Therefore, the preponderance of the evidence is against a finding that the Veteran developed an acquired psychiatric disorder due to an in-service event.

While the 2006 VA examination did not take into account the Veteran's new history of in-service discrimination and onset of symptoms shortly thereafter, since these statements are found to be non-credible, any further medical opinion based on them would be afforded no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Furthermore, multiple treating physicians, who are aware of the Veteran's new claims, still found that the Veteran's currently diagnosed acquired psychiatric disorder is not related to service.  Therefore, for the reasons set forth above, the Board concludes that a new VA examination is not required and the most credible and probative evidence (2006 VA examination and 2012 etiology opinions by VA treatment physicians) weighs strongly against finding that the Veteran's current acquired psychiatric disorder began in or is related to his service.
As the weight of the evidence is against the Veteran's claim, service connection for an acquired psychiatric disorder must be denied.  See 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The appeal to reopen a claim of service connection for an acquired psychiatric disorder to include an adjustment disorder, bipolar disorder, and depression is granted.

Service connection for an acquired psychiatric disorder to include an adjustment disorder, bipolar disorder, and depression is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


